Citation Nr: 9910349	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a dental condition 
for compensation purposes.

3.  Entitlement to service connection for a skin condition to 
include xerosis and pruritus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1975 and from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for hearing loss; 
for a skin condition to include xerosis and pruritus; and for 
a dental condition for compensation purposes.

A hearing was held on September 9, 1998, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.  Additional evidence in the form 
of lay statements has been submitted to the Board since the 
RO sent this case to the Board, and the veteran has waived 
his right to have the RO review it in the first instance.  
38 C.F.R. § 20.1304(c) (1998).

The claim for service connection for a dental disability for 
compensation purposes and for a skin condition to include 
xerosis and pruritus will be addressed in the Remand section 
below.

Matter Referred To RO For Appropriate Action:  A claim for 
service connection for a dental condition for compensation 
purposes may also be construed as a claim for dental 
treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993) 
(holding that veteran's claim for service-connected 
disability compensation for dental disability raised a claim 
to which VA regulatory provisions pertaining to Class I 
outpatient dental treatment reasonably would apply and 
therefore VA had an obligation to consider that claim).  In 
this case, the RO seems to have construed the claim for 
service connection for a dental condition both as one for 
service connection for a dental condition for compensation 
purposes and as one for dental treatment, and the RO appears 
to have denied the former claim as not well grounded and to 
have not rendered any decision on the latter.  Instead, the 
RO informed the veteran in the rating decision and the 
statement of the case that he "should contact the nearest VA 
Medical Center to apply for dental treatment."  

Assuming, without deciding, that the veteran is not eligible 
for VA dental treatment because, for example, he has no 
service-connected dental condition or because there often are 
time limits by which a claim for dental treatment must be 
filed after discharge from service, the Board notes that the 
RO should have told him that he is not eligible and denied 
his claim on that basis.  See 38 C.F.R. § 17.161(b)(2)(i)(B) 
(1998).  If the RO did not do so because it is within the 
jurisdiction of the VAMC or the VA outpatient clinic to 
adjudicate claims for dental treatment rather than within the 
RO's jurisdiction, it appears from VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, that the RO should have referred the claim to 
the proper adjudicatory authority for proper disposition.  
See VA ADJUDICATION PROCEDURE MANUAL, M21-1, part III, para. 
2.02e, Change 60 (Jan. 30, 1997); part VI, para. 6.01c, 
Change 21 (July 3, 1994); part VI, para. 23.03, Change 53 
(June 6, 1994).  At a minimum, the Board notes that it would 
have been better to instruct and inform the veteran about the 
correct filing procedures regarding his claim for dental 
treatment in a letter separate from the rating decision and 
the statement of the case because it is clear from what is 
written in those "decision" and "appeal" documents in this 
case that actually no decision was rendered on this claim.

Because no decision was rendered on the claim for dental 
treatment, there can be no appeal of this matter presently 
before the Board.



FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss which 
meets the VA regulatory requirements for a current 
"disability" under section 3.385.

2.  Audiometric testing results in service show that the 
veteran entered both periods of active service without a 
hearing loss disability, as defined by section 3.385, in the 
right ear, but that his February 1978 separation examination 
report reflected audiometric testing results that did show a 
hearing loss disability, as defined by section 3.385, in the 
right ear.

3.  A current hearing loss disability in the right ear had 
its onset in active service.

4.  Audiometric testing results in service show that the 
veteran entered both periods of active service with a hearing 
loss disability, as defined by section 3.385, in the left 
ear, but that later testing, including the February 1978 
separation examination report, reflected audiometric testing 
results that did show a hearing loss disability, as defined 
by section 3.385, in the left ear.

5.  A left-ear hearing loss disability preexisted active 
service.

6.  A left-ear hearing loss disability did not increase in 
severity during active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for hearing loss of the 
right ear.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998).

2.  The claim for service connection for hearing loss of the 
left ear is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1998).  Establishing 
service connection for a disability based on aggravation 
requires (1) evidence sufficient to show that a disease or 
injury preexisted service; (2) evidence showing an increase 
in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) a lack 
of clear and unmistakable evidence to rebut the presumption 
of aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning Item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Where the appellant puts 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make the claim 
for service connection for a disability well grounded, VA 
should attempt to obtain that evidence.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).

Hearing Loss.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (1998).

In this case, an October 1995 VA Audio examination report 
shows that the veteran has a current hearing loss which meets 
the VA regulatory requirements for a current "disability" 
under section 3.385.  Therefore, the medical evidence 
necessary to establish the existence of a current hearing 
loss disability is sufficient to render that element of 
establishing a well grounded claim plausible.

Service medical records show that the veteran was noted to 
have "borderline normal hearing in both ears" which is how 
an examiner described the veteran's hearing acuity during his 
second period of service in September 1975.  In addition, on 
the September 1971 entrance examination report for the first 
period of service, hearing acuity in the left ear at that 
time, as shown on audiometric evaluation, met VA's current 
regulatory findings for a hearing loss disability under 
section 3.385.  Therefore, the Board concludes that the 
issues involved in this claim for service connection are (1) 
whether a hearing loss in either ear or in both ears 
preexisted entry to service; and if so, (a) whether a 
preexisting hearing loss in either ear or in both ears was 
aggravated during service; or if not, (b) whether current 
hearing loss in either ear or in both ears had its onset in 
service or is the result of disease or injury incurred in 
service.

On the September 1971 entrance examination report, the 
audiometric findings were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
15
15
LEFT
15
15
25
35
45

The examiner assigned a "2" in the physical profile block 
on the examination report under "H" for hearing.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "H" for hearing.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.").

Service medical records show that in July 1973 the veteran 
was diagnosed with bilateral otitis media and an upper 
respiratory infection.  Otitis media is inflammation of the 
middle ear or tympanum.  Stedman's Medical Dictionary 1272 
(26th ed. 1995).  On the June 1973 separation examination 
report, the veteran checked "no" to having ever had hearing 
loss or ear trouble.  The audiometric findings were noted as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
15
15
LEFT
20
20
25
30
45

The examiner assigned the veteran a "1" in the physical 
profile block on the examination report under "H" for 
hearing.

On the February 1975 entrance examination for the veteran's 
second period of service, the veteran checked "no" to 
having ever had hearing loss or ear trouble. The audiometric 
findings were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
X
25
LEFT
25
20
25
X
40

The examiner assigned the veteran a "1" in the physical 
profile block on the examination report under "H" for 
hearing.

In September 1975, the veteran was seen in the Audiology 
Department.  The audiometric findings were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
X
25
LEFT
20
15
25
X
20

The examiner noted that the veteran had "borderline normal 
hearing" in both ears.  The examiner noted that other 
findings, including normal speech receptors and 
discrimination, "all indicate absence of active pathology at 
this time."  The examiner noted that the veteran had had a 
history of chronic tonsillitis with increased fever.  The 
examiner also noted that there had been "[n]o significant 
noise exposure in past."  The veteran denied excess alcohol 
or drug use and was on no medications at that time.  The 
examiner recommended an annual hearing test and assigned an 
"H-1" profile.

On the February 1978 separation examination report, the 
audiometric findings were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
X
40
LEFT
10
10
15
X
30

The examiner assigned the veteran a "1" in the physical 
profile block on the examination report under "H" for 
hearing.

The Board observes that some audiometric testing in service 
shows that during active duty the veteran met the current 
regulatory requirements for hearing loss disability under 
section 3.385.  With regard to the right ear, the veteran 
entered service without meeting the current requirements, as 
shown by the audiometric findings on the entrance examination 
for the first period of service in September 1971.  
Audiometric findings did not show a level of hearing loss in 
the right ear that met the requirements in section 3.385 
until separation from the second period of service in 
February 1978.

The Court has held that it is not necessary for a veteran, 
who has a current hearing loss disability as defined by 
section 3.385, to show that he met the requirements of 3.385 
during service but instead it is sufficient that the evidence 
demonstrate (1) an "upward shift in tested thresholds in 
service", (2) an injury, such as noise exposure, or disease 
incurred in service, and (3) a sound medical basis for 
concluding that the injury or disease in service caused the 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
In this case, the veteran testified before the Board that he 
believes that his hearing loss is due to noise exposure in 
service.  However, in this case, the "upward shift" 
pertaining to the right ear in service finally did meet the 
requirements of section 3.385 while the veteran was still in 
service as shown by the veteran's February 1978 separation 
examination report.  Since the requirements for a hearing 
loss disability were met in service and since the veteran 
meets the requirements today, the Board concludes that 
showing the cause for the hearing loss or a link to some 
injury in service, including noise exposure, is not necessary 
to establish service connection for hearing loss in the right 
ear.  Instead, the Board concludes that the current hearing 
loss disability of the right ear had its onset in service as 
shown by audiometric testing on the February 1978 separation 
examination report.

With regard to the left ear, audiometric testing in service 
reflects findings converse to those for the right ear.  The 
veteran entered the first period and the second periods of 
service with audiometric testing results that meet the 
requirements for a hearing loss disability under section 
3.385.  The testing showed that the veteran had an auditory 
threshold at 4000 Hertz of 40 decibels or greater on the 
first three audiometric tests in September 1971, June 1973, 
and February 1975.  The later two tests however, conducted in 
September 1975 and February 1978, show a "downward" rather 
than an "upward" shift and the veteran did not meet the 
requirements of section 3.385 on these tests, although the 
Board notes results for all the frequencies contemplated by 
the regulation were not recorded because not findings for 
3000 Hertz were recorded on the later tests.

The Board concludes that the findings on the September 1971 
and February 1975 entrance examinations constituted 
"notations" of a hearing loss disability on entrance that 
rebutted the presumption of soundness as to hearing acuity in 
the left ear and that therefore left-ear hearing loss 
preexisted active duty.  38 C.F.R. §§ 3.304(b)(1) (1998).  
However, the evidence does not demonstrate an "increase" in 
severity in either period of service that would trigger the 
presumption of aggravation.  On separation from the first 
period of service, audiometric findings were the same or 
roughly the same as at entrance, and audiometric testing in 
the second period of service shows a "downward" rather than 
"upward" shift during that period of service.  Because no 
medical evidence has been presented or secured to render 
plausible a claim that a preexisting left ear hearing loss 
increased in disability during service, the presumption of 
aggravation is not raised and this result is the equivalent 
to a well grounded claim not having been established for 
service connection for hearing loss of the left ear.


ORDER

Service connection for hearing loss of the right ear is 
granted.

Service connection for hearing loss of the left ear is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A Dental Condition For Compensation Purposes.

Service dental records show that the veteran had caries or 
cavities in many of his teeth in service.  In this regard, 
the Board notes that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea) and Vincent's stomatitis are not disabling 
conditions and may be considered service-connected solely for 
the purpose of entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  The 
Board has referred a claim for dental treatment to the RO for 
appropriate action in the Introduction section of this 
decision.

No medical or dental evidence has been presented or secured 
to render plausible a claim that the veteran currently has 
dental disability for compensation purposes, and no medical 
or dental evidence has been presented or secured to render 
plausible a claim that a current dental disability, if any, 
had its onset in service or is the result of a disease or 
injury incurred in service.  Accordingly, the Board concludes 
that the claim for a dental disability for compensation 
purposes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

Nevertheless, at the September 1998 hearing before the Board, 
the veteran put the VA on notice of dental records that, if 
obtained, might make his claim well grounded.  The veteran 
stated that a dentist in Miami told him that the silver 
fillings that were put in his teeth while he was in service 
caused him to lose all of his teeth.  Although a veteran's 
statements about what a doctor told him are too tenuous to 
constitute the medical evidence needed to make the claim well 
grounded, the veteran did give provide the name of the 
dentist -- Dr. Turner in Miami -- and therefore the RO should 
attempt to get these records on remand pursuant to its 
obligations under section 5103(a) of the statute.

A Skin Condition To Include Xerosis And Pruritus.

There is medical evidence in the claims file -- both the 
October 1995 VA General Medical examination report and 
private records from Kaiser Permanente -- that show that the 
veteran currently has a skin disorder, most often diagnosed 
as generalized pruritus or eczema with pruritus.  The veteran 
has also testified as to the existence of a current skin 
disorder and  submitted lay statements from two coworkers who 
assert that they have observed the veteran break out in 
rashes all his body.  The Board notes that, although lay 
persons may not be competent to render a diagnosis of a 
specific type of skin disease or disorder, rashes and 
breaking out of the skin is the type of disorder that lends 
itself to lay observation and to the extent of describing the 
symptoms observed, the lay statements constitute competent 
evidence.  See Savage, 10 Vet. App. at 495; see also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) for the proposition that 
medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  Therefore, the Board concludes that the evidence 
needed to establish the existence of a current disability is 
sufficient to render that element of establishing a well 
grounded claim plausible.

The service medical records are negative for any complaints 
or findings relevant to a disorder of the skin, except for a 
notation about a plantar wart on the left foot in January 
1977.  The veteran testified that he was treated "lots of 
times" and "constantly" in service but that it was 
"informal treatment" and that is why it is probably not 
documented in the service records.  He stated at the hearing 
before the Board that he had been seen by a dermatologist 
"continuously since I left the military".  Specifically, he 
stated that he was treated at Av-Med Medical in Miami and 
Mail Handlers in Syracuse.

With regard to the latter, the Board notes that, on the VA 
Form 21-526 on which the veteran submitted his July 1995 
claim, he stated that he had been treated by Kaiser 
Permanente for his skin condition from 1972 to the present.  
However, when he filed out a release form so that the RO 
could obtain this private medical evidence, he wrote on this 
form that the dates of treatment from Kaiser Permanente were 
from 1990 to the present.  Nevertheless, in its letter to 
Kaiser Permanente, the RO requested all records of treatment 
from 1976 to the present.  However, Kaiser Permanente sent 
records of treatment that are all dated in the 1990s, perhaps 
because the veteran limited the dates of treatment on the 
release form.  

Reason for remand:  Because the veteran alleged at the 
hearing before the Board that he had been treated for his 
skin condition continuously since service, thereby putting VA 
on notice of records that, if obtained, may help in 
establishing a well grounded claim for service connection for 
a skin disorder, the Board concludes that VA has an 
obligation under section 5103(a) of the statute to attempt to 
obtain the records.  See Robinette v. Brown, 8 Vet. App. 69, 
78 (1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In 
addition, the Board concludes that -- because a skin disorder 
is the sort of disorder that lends itself, to a certain 
extent, i.e., with regard to describing the particular 
symptoms manifested, to lay observation, -- the RO should 
attempt to obtain these records and have all the evidence 
reviewed by a VA physician, even though there is no 
documented evidence of a skin disorder in service.  See 
Savage, 10 Vet. App. at 497 (noting that, even if the record 
did not contain service medical records showing treatment in 
service for a back problem, continuity of symptomatology has 
been demonstrated because a noting during service requires 
that the evidence show only that a condition was observed 
during service but does not require that such observation be 
recorded, either in special documentation or during the time 
of service).

For these reasons, the claim for service connection for a 
skin condition must be remanded to the RO for the following 
development:

1.  The RO should ask the veteran to 
provide information and a proper release 
form to enable VA to attempt to obtain 
the records of treatment for his skin 
condition which he testified at the 
hearing before the Board that he has been 
getting from the 1970s to the present.  
Ask him to provide the complete names and 
addresses of doctors who treated him for 
the skin condition in the 1970s and 1980s 
-- specifically, the doctors of Av-Med 
Medical of Miami and the doctors of Mail 
Handlers of Syracuse.  If treatment prior 
to 1990 has been at Kaiser Permanente, 
ask him to fill out a release form for 
treatment records covering that period.  
(The last form he filled out covered 
treatment only from 1990 to the present).

The RO also must ask him to provide the 
complete name and address of Dr. Turner 
in Miami, the dentist whom the veteran 
testified treated him after service and 
told him that all of his teeth fell out 
because of the type of silver fillings 
that the service department used to fill 
his teeth while on active duty.  If the 
veteran provides an adequate address for 
Dr. Turner, the RO should not only try to 
obtain his records but should ask him in 
the letter to state his opinion as to the 
etiology of the veteran's loss of teeth 
and whether the veteran's missing teeth 
are replaceable by satisfactory dentures.

2.  Skin.  The RO should schedule the 
veteran for the type or types of medical 
examinations it deems necessary to obtain 
the medical information needed in this 
case.  The examiner must review all the 
medical evidence in this case pertaining 
to the skin, including the 1971-1978 
service medical records as well as 
medical records dated since service.  The 
examiner must also review the description 
by the veteran of the symptoms he had in 
service and thereafter with regard to his 
skin.  The examiner should render an 
opinion as to whether the skin disorder 
the veteran has today can be 
etiologically to the veteran's 
description of in-service and post-
service symptoms.  See Savage, 10 Vet. 
App. at 497-98.

Dental.  Depending on the evidence 
received from Dr. Turner, if any, the RO 
should decide whether medical or dental 
evidence has been presented or secured on 
remand to show that the veteran has a 
current dental disability that makes his 
claim for service connection for 
compensation purposes well grounded.  In 
this regard, the Board notes that, 
although the veteran has testified that 
he presently wears dentures, replaceable 
missing teeth may not be 
service-connected for compensation 
purposes under section 4.149.

If the claim remains not well grounded 
following receipt of the evidence, if 
any, from Dr. Turner, the RO has no duty 
to assist the claimant in development of 
facts pertaining to the claim under 
section 5107(a).  However, if the RO 
determines that evidence received from 
Dr. Turner, if any, makes the claim for 
service connection for a dental 
disability for compensation purposes well 
grounded, the RO should assist the 
veteran in developing facts pertinent to 
the claim including affording the veteran 
a dental examination if necessary. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

4.  The RO should readjudicate the claim 
for service connection for a skin 
disorder considering the evidence in its 
entirety.  The RO should consider the 
holding of the United States Court of 
Appeals for Veterans Claims (Court) in 
Savage v. Gober, 10 Vet. App. 488 (1997) 
in readjudicating the claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

